Citation Nr: 0930706	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-32 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for a left 
knee disorder, claimed as secondary to his service-connected 
low back disorder.

2.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for a right 
knee disorder, claimed as secondary to his service-connected 
low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had twenty years and one day of active service 
between November 1955 and August 1976, with ten months and 
fourteen days of inactive service also during that interval.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying service connection for left and right 
knee disorders.  At that time the RO failed to address 
reopening of the right knee disorder claim, although it had 
previously denied the secondary service connection claim for 
a right knee disorder as due to a service-connected low back 
disorder, in an August 1983 decision.  The RO in the December 
2006 decision did deny reopening the claim for secondary 
service connection for a left knee disorder.  The RO's 
oversight with regard to reopening the right knee disorder 
claim was effectively remedied by a Statement of the Case 
(SOC) in September 2007, wherein the RO reopened but denied 
the claims for service connection for both the left and right 
knee disorders.  

In June 2009 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is in the claims file.  

The issues of entitlement to service connection for left and 
right knee disorders are herein reopened and REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action is 
required.



FINDINGS OF FACT

1.  The RO denied service connection for a left knee disorder 
in a March 1995 decision, and that decision was not appealed.  

2.  Additional evidence submitted since the March 1995 denial 
of service connection for a left knee disorder relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  The RO denied service connection for a right knee 
disorder in an August 1983 decision, and that decision was 
not appealed.  

4.  Additional evidence submitted since the August 1983 
denial of service connection for a right knee disorder 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
last final decision denying service connection for a left 
knee disorder, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).

2.  New and material evidence has been received since the 
last final decision denying service connection for a right 
knee disorder, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board herein grants the Veteran's appealed requests to 
reopen his claims for service connection for left and right 
knee disorders.  Those reopened claims are the subject of 
remand, below.  Hence to the limited extent of these requests 
to reopen herein decided, there is no reasonable possibility 
that any notice or development assistance would further the 
claims.

II.  Request to Reopen Claims for Left and Right Knee 
Disorders 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008) ; 38 C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
secondary service connection may be made.  This had not been 
VA's practice, which suggests that the recent change amounts 
to a substantive change.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, his claim may be considered under the law in 
effect prior to the amendment.  See, e.g., Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be 
applied to pending claims if they may have impermissibly 
retroactive effects).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

In this case, the Veteran's requests to reopen were filed 
after August 29, 2001.  For requests to reopen a finally 
decided claim received on or after that date, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(effective from Aug. 29, 2001).  Material evidence means 
existing evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Veteran is service-connected for a low back disorder, 
which currently consists of a lumbar condition with 
degenerative joint disease and degenerative disk disease, 
with radiculopathy to both lower extremities.  The medical 
record reflects that this condition has been an ongoing since 
service with pain and limitation of functioning.  

The Veteran was previously denied service connection for a 
right knee disorder as secondary to his low back disorder by 
an August 1983 RO rating action, based on evidence 
preponderating against a causal link between service or a low 
back disorder and the claimed right knee disorder.  He was 
previously denied service connection for a left knee disorder 
by a March 1995 RO rating action, based on failure to present 
evidence to well ground the claim for service connection 
based on incurrence in service or presence of arthritis to a 
disabling degree within the first post-service year.  (The 
Board notes that effective October 30, 2000, the requirement 
that a veteran submit a well-grounded claim in order to 
trigger the VA's duty to assist has been repealed.)  The 
August 1983 and March 1995 RO decisions became final because 
the Veteran did not appeal them.  

The evidentiary record reflects ongoing, increased 
difficulties with the Veteran's knees.  Records added to the 
claims file since those last prior  final decisions include 
further records of knee and low back treatments.  Of 
particular note is a December 2006 letter from a treating 
chiropractor, who therein informs that the Veteran has been 
under his care since July 1998.  The chiropractor notes that 
the Veteran has to rely more on his knees for any physical 
activity due to his severely weakened low back condition.  
This statement is new, and serves as support the secondary 
service connection knee claims, including potentially based 
on aggravation, and, taken together with other evidence of 
record, creates a reasonable possibility of furthering the 
claims on the merits.  

A careful review of prior treatment records reveals a March 
1983 private orthopedic evaluation with the following 
assessment:

Chronic mechanical back strain with acute 
exacerbation (now subacute) - giving way of knees 
probably related to back problems rather than 
intrinsic knee problem.  

The record including long-standing treatment records thus 
presents evidence of the  low back disorder affecting 
bilateral knee functioning.  Other treatment records within 
the claims file show that the Veteran's significant obesity 
has also contributed to his knee difficulties.  Thus, to the 
extent the Veteran's low back disorder has resulted in new or 
greater knee disability, this may well have been additionally 
exacerbated by the Veteran's weight.  

The newly obtained evidence is thus new and relates to an 
unestablished fact necessary to substantiate the claim, 
namely a causal link between the service-connected low back 
disorder and the claimed left and right knee disorders.  
While the prior March 1983 treatment record also supported 
such a causal association, such a causal association was not 
then "established" for either knee, because if it were, 
service connection would then have been warranted, and the 
Board does not herein find that the evidence is sufficient as 
now developed to warrant service connection for either knee 
disorder.  Additional development of the reopened claims, in 
the form of a VA examination to address causation and 
etiology as the knee problems may be related to the service-
connected low back disorder, is the subject of remand, below.

However, the evidentiary record as a whole thus presents a 
reasonable possibility of substantiating the claims for 
service connection for left and right knee disorders.  
Accordingly, reopening of the claims is warranted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The claim for service connection for a left knee disorder is 
reopened, and to this extent the appeal is granted.  

The claim for service connection for a right knee disorder is 
reopened, and to this extent the appeal is granted.  

REMAND

As discussed in part in the body of the decision, above, the 
evidentiary record includes past private medical treatment 
records dating to the early to mid 1980s showing significant 
disability of the low back affecting the lower extremities, 
particularly with a March 1983 treatment evaluation of giving 
way of the knees assessed as associated with the low back 
disorder.  The treatment and evaluation records show 
degenerative joint disease and degenerative disk disease of 
the low back with bilateral lower extremity radiculopathy.  A 
private chiropractor in a December 2006 letter also related 
excess pressure on the knees to the Veteran's "severely 
degenerated and arthritic lower back."  

The Veteran has yet to be afforded a VA examination to 
address the question of etiology of his claimed bilateral 
knee disorders, including as secondary to his service-
connected low back disorder.  Remand is required because the 
evidentiary record indicates the possibility of  a link 
between the service-connected low back disorder and the 
claimed knee disorders, but provides insufficient evidence to 
allow for Board adjudication of the claims without further 
development.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In addition, the questions of 
secondary service connection must be addressed, based on more 
current medical findings as presented within the record.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should again provide the Veteran 
with a VCAA letter, informing of the 
complete notice and duty-to-assist 
provisions as applicable to his claims here 
remanded.  The letter should advise him of 
the evidentiary bases to support his claims 
for service connection for left and right 
knee disorders, on direct and secondary 
bases, including based on secondary 
aggravation.  The letter should explain the 
relative roles of VA and the Veteran in 
obtaining evidence to support the claims.  
The letter should ask the Veteran to submit 
any evidence he has, and should inform him 
that it is ultimately his responsibility to 
see that pertinent evidence is received.  
Any responses and evidence received should 
be associated with the claims file, and any 
indicated development undertaken.  

2.  Ask the Veteran to provide additional 
information or evidence regarding any 
testing or treatment received for his low 
back disorder and claimed knee disorders, 
to the extent records have not already been 
obtained and associated with the claims 
file.  Any responses and evidence received 
should be associated with the claims file, 
and any indicated development undertaken.  

3.  Thereafter, afford the Veteran an 
examination to address whether his claimed 
left and right knee disorders are 
associated, based either on causation or 
aggravation, with his service-connected low 
back disorder, or are otherwise causally 
related to service.  Any indicated tests or 
studies should be conducted.  The claims 
folder must be made available to the 
examiner prior to the examination.  For each 
disorder of each knee identified, the 
examiner should do the following:

a.  Address whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the knee 
disorder developed in service or is 
otherwise causally related to service, or 
whether such an association is unlikely 
(i.e., less than a 50-50 degree of 
probability).

b.  Address whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that current or 
past low back disorder either caused or 
aggravated the knee disorder, or whether 
such an association is unlikely (i.e., to 
at least a 50-50 degree of probability).  
Again, each identified disorder of each 
knee should be addressed separately.  The 
examiner should address pertinent prior 
treatment and examination records in 
service and after service, including in 
particular a March 1983 private treatment 
evaluation assessing an association 
between chronic mechanical low back pain 
and giving-way of the knee, and a 
December 2006 private chiropractor's 
letter finding added reliance on the 
knees for any work activities as a result 
of the Veteran's "severely degenerated 
and arthritic lower back."  The examiner 
should also address the effect of the 
Veteran's weight on any knee disorders 
found.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability

e.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims file, and 
should be supported by a discussion of 
pertinent evidence.

4.  Thereafter, the RO (AMC) should 
readjudicate the remanded claims.  If any of 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


